Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered, but cannot be held as persuasive. 	On page 5, Applicant argues that “not all of the alleged resources of Ahn are created as a result of registration and none of the alleged resources of Ahn are equivalent to the claimed management objects in claim 1.” In response, the Examiner notes that “all” resources recited in claim 1 are not required to be created as a result of the registration message. For example, the registration message is reciting as “indicating” one or more management objects as well as “creating, based on the registration message” one or more management objects. Thus at least some management objects are created “based on the registration message”, but all management objects are not required to be created “based on the registration message”; some management objects (e.g., previously existing objects) may be “indicated” and not require creation.
Continuing on page 5, Applicant argues that “none of the alleged resources of Ahn are equivalent to the claimed management objects in claim 1.” In response, the Examiner notes that Ahn was not relied upon to show all of the functionality and features of the claimed management objects; modifying reference Meddeb was cited to show management object features and functions; e.g., that management objects allowing the service layer to control, manage, and/or initiate application management actions for the applications on the M2M terminal (see pages 4 – 5 of the 4/25/2022 Non-Final Rejection).	Continuing at the conclusion of page 5 and through page 6, Applicant argues that “the creation of the container and the storage of the sensor data in the container are not happening as a part of registration and instead are happening after registration”. In response, the Examiner reiterates that all utilized management objects are not required to be created directly as a result of the registration message, as noted above (see, e.g., those management objects “indicated” by the registration message). Furthermore, claim 1 recites that the “creating” of management objects be performed “based on the registration message”, this step recited as being performed subsequent to the “registering” step. When the “registration” process is completed is not precisely defined in claim 1, and precisely what steps are considered pre or post registration steps are not particularly defined. Applicant’s arguments rely on a specific reading of the claim more precise and defined than the actual claim language requires, and thus cannot be held as persuasive. 	Continuing on page 6, Applicant argues that “Additionally, the container resource described in Ahn is a data storage resource, which is not a resource to manage the device that the application is hosted on”. In response, the Examiner notes that functionality of the management objects (i.e., that they are for “allowing the service layer to control, manage, and/or initiate application management actions…”) are addressed via citations to Meddeb rather than to Ahn.	Applicant continues on page 6 to argue that “Ahn does not describe how the CSE receives a registration request from an AE and creates the AE resource and "mgmtObj" resources using information from the registration request”. In response, the Examiner notes that the CSE is recited as receiving a registration messages as registration is “at a specific CSE”, as noted in [83], and the registration is from an AE as a registration “enables a M2M application to register” (also in [83]). The argued created resources are described, e.g., in cited [100-101] where an M2M application / M2M application entity (AE) is “represented as a resource” which are used for services such as registration; “resources” (representing the claimed “management objects”) are stored “in a CSE”, as noted in cited [110]). In order to claim beyond the presently relied upon combination of Ahn in view of Meddeb, Applicant is advised to more precisely claim the broadly recited “management objects’, and “resources” (including the “application resources”).	Continuing on page 6, Applicant next argues that Ahn ‘does not teach "receiving a registration message from an application hosted on an M2M terminal device, the registration message indicating one or more management objects supported by the application," as recited in claim 1.”’ In response, the Examiner notes that the argued language is recited broadly (e.g., both the “indicating” is broad, as is the scope of what may be construed as a “management object”). In addition, as recited in Ahn’s [133], as a result of registration, particular “resources” (mgmtObjs) are supported in the sense that data types corresponding to registration may be stored to and read from the particular registered resource, which is within the broadest reasonable interpretation of the argued claim language.	Applicant’s remaining arguments rely on the rationale addressed above, and thus are similarly unpersuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US-20160007137-A1) in view of Meddeb (Meddeb, Maroua, et al. "M2M platform with autonomic device management service." Procedia Computer Science 32: 1063-1070. (Year: 2014)).
	Regarding claim 1, Ahn shows a method for use by an apparatus ([57], showing a “server”, “gateway” or “device”, running the software component in the M2M common service layer as discussed in [52,66]), the apparatus providing a common services entity, wherein the apparatus comprises a processor and memory, and wherein the apparatus further includes computer-executable instructions stored in the memory which, when executed by the processor, perform the method, the method comprising:	receiving a registration message from an application hosted on a M2M terminal device ([83, 133]), the registration message indicating one or more management objects supported by the application (the claimed “management objects” equivalent to the “resources” of Ahn; see the various resources in the tree-structured data of Figs. 6 and 8, stored in each CSE and created as a result of registration as discussed in [83,100,103]);	registering, based on the registration message, the application by creating ([101]) an application resource at a service layer of the apparatus ([100]);	creating, based on the registration message, one or more management object resources for the application at the service layer of the apparatus (creating an “attribute”, “child resources” and a “URI” as discussed in [101,110]); and	returning, to the application, a response comprising an identifier of the application resource and an identifier of the one or more management object resources (Fig. 8 showing that “information related to the registered M2M application may be stored in the form of a . . . resource”; this resource also containing object resources such as a “container resource”; as shown in Fig. 7 and [112], Ahn utilizes a request/response paradigm, the above claimed “returning” step being the “response”; see also the “information given to” the resource, discussed in [101,118,121]. In a compatible embodiment, this “returning” step is also anticipated in the complementary registration behavior shown in [133], which shows an exchange of “dsce related information” that “may be stored in a child resources” and, “as a result . . . [an application] may acquire a path” to “access information of the AE”).	Ahn does not show management objects allowing the service layer to control, manage, and/or initiate application management actions for the applications on the M2M terminal.	Meddeb shows management objects allowing the service layer to control, manage, and/or initiate application management actions for the applications on the M2M terminal (pg. 1065, Section 2.2, discussing examples from a “layer of various service capabilities”, including the ”Remote Entity Management (xREM)” which “manages devices remotely” including “software and firmware upgrade”; as Section 2.3 notes at the conclusion of pg. 1065, this includes “to install and uninstall applications”. Section 2.3 continues on pg. 1066 to note that a “REM SC” achieves this functionality via actions on “MgmObjs” (management objects)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the REM management objects of Meddeb in the M2M communications environment of Ahn in order to follow the ETSI framework standard, thus enabling simplified user interaction with the resultant M2M framework by following a standardized and conventional implementation.
Regarding claim 2, Ahn in view of Meddeb further show creating a subscription resource at the service layer of the apparatus for each created management object (Ahn, [100-102,108] showing where created AE includes a “child resource” which itself includes a “subscription resource”; see also [134-135,163]; Meddeb’s use of management objects and their association with subscriptions are discussed on pg. 1069, Section 4.1, where a M2M service layer operation such as a “firmware update” requires interaction between a “device subscription” and an applicable “mgmtObj instance”).
Regarding claim 3, Ahn in view of Meddeb further show creating at the service layer of the apparatus and based on the registration message, an additional resource, the additional resource corresponding to the application and being associated with the one or more management object (Ahn, [100-102] discussing an “attribute” associated with the “resource itself” and Meddeb, Section 2.3, pg. 1066).
Regarding claim 4, Ahn in view of Meddeb further show creating, based on the registration message, an application entity resource at the service layer of the apparatus, the application entity resource corresponding to the application, wherein the apparatus updates an attribute at the application entity resource that points to the additional resource (Ahn, [100-102,110]).
	Regarding claim 5, Ahn shows an apparatus, the apparatus being an M2M terminal device ([83,133]) hosting an application, the apparatus comprising a processor, a memory, and computer-executable instructions stored in the memory which, when executed by the processor, cause the apparatus to:	transmit, a registration message to a common services entity ([133] showing the AE “must first register to the CSE”), the registration message indicating one or more management objects supported by the application (Fig, 8, [100] showing the resources stored “upon completion of registration); and	receive, from the common services entity, a response comprising an identifier of an application resource and an identifier of one or more management object resources (Fig. 8, showing that “information related to the registered M2M may be stored in the form of a . . . resource”, this resource also containing object resources such as a “container resource”), the one or more management object resources being created for the application at the service layer ([100] showing where the “resource” . . . “managed and stored by . . . a common service layer”) based on the registration massage ([83,100,110]).	Ahn does not show management objects allowing the service layer to control, manage, and/or initiate application management actions for the applications on the M2M terminal.	Meddeb shows management objects allowing the service layer to control, manage, and/or initiate application management actions for the applications on the M2M terminal (pg. 1065, Section 2.2, discussing examples from a “layer of various service capabilities”, including the ”Remote Entity Management (xREM)” which “manages devices remotely” including “software and firmware upgrade”; as Section 2.3 notes at the conclusion of pg. 1065, this includes “to install and uninstall applications”. Section 2.3 continues on pg. 1066 to note that a “REM SC” achieves this functionality via actions on “MgmObjs” (management objects)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the REM management objects of Meddeb in the M2M communications environment of Ahn in order to follow the ETSI framework standard, thus enabling simplified user interaction with the resultant M2M framework by following a standardized and conventional implementation.
Regarding claim 6, Ahn in view of Meddeb further show wherein the instructions further cause the apparatus to receive, from the common services entity, a response (Ahn, where registration corresponding to a request made to the CSE, discussed in [112,133]) comprising an identifier of a second application resource at the service layer of the apparatus an additional application resource, the additional application resource corresponding to the application and being associated with the one or more management object (Ahn, [100-101] discussing various types of child resources which are also “managed and stored” by a “common service layer” and Meddeb, Section 2.3, pg. 1066).
	Regarding claim 7, the limitations of said claim are addressed in the analysis of claim 5.
	Regarding claim 8, the limitations of said claim are addressed in the analysis of claim 6.
Regarding claim 9, Ahn in view of Meddeb further show controlling, using one or more of the created management objects, managing an update of software on the M2M terminal device (Meddeb, 1065, Section 2.2, discussing examples from a “layer of various service capabilities”, including the ”Remote Entity Management (xREM)” which “manages devices remotely” including “software and firmware upgrade”).
	Regarding claims 11 and 13, the limitations of said claim are addressed in the analysis of claim 9.

Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Meddeb as applied to claims 1, 5, and 7 above, further in view of Vargheese (Vargheese, Rajesh, and Hazim Dahir. "An IoT/IoE enabled architecture framework for precision on shelf availability: Enhancing proactive shopper experience." 2014 IEEE International Conference on Big Data (Big Data). IEEE, 2014.).
	Regarding claim 10, Ahn in view of Meddeb show claim 1, including creating management objects for control of a M2M terminal (Meddeb, pg. 1065-1066).	Ahn in view of Meddeb do not show where the control includes a pan, tilt, and/or zoom of a camera (pg. 6, right column discussing .	Vargheese shows where the control includes a pan, tilt, and/or zoom of a camera (pg. 23, section C discussing a “pan title and zoom camera” whose view location can be controlled, see also Fig. 10 on pg. 26; note the camera operates in a M2M communication environment (pg. 25, Section C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the M2M communications environment of Ahn in view of Meddeb with the camera control of Vargheese in order to support useful real-world implementations of the device control enabled by the M2M communication architecture shared by both Ahn in view of Meddeb and Vargheese, enabling monetization of the resultant embodiment and simplified control of multiple devices such as Vargheese’s cameras.	Regarding claims 12 and 14, the limitations of said claim are addressed in the analysis of claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442